 UNIVERSAL RUNDLE CORPORATION253UniversalRundleCorporationandInternationalBrotherhoodofPottery&AlliedWorkers,AFL-CIO-CLC. Case 16-CA-4187November 19, 1971DECISION AND ORDERBY CHAIRMAN MILLERAND MEMBERSJENKINSAND KENNEDYOn May 13, 1971, Trial Examiner George Turitzissued his Decision in the above-entitled proceeding,finding that Respondent had engaged in certainunfair labor practices and recommending that it ceaseand desist therefrom and take certain affirmativeaction, as set forth in the attached Trial Examiner'sDecision.He also found that Respondent had notengaged in other unfair labor practices alleged in thecomplaint, and recommended dismissal of suchallegations.Thereafter,Respondent filed timelyexceptions to the Trial Examiner's Decision and asupporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions, the brief, andthe entire record in the case,' and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner as modified herein.The Trial Examiner found that Respondent'sdischarge of employee Robert Selph was discrimina-torily motivated in violation of Section 8(a)(3) and (1)of the Act. We find merit in Respondent's exceptionto this finding as we do not believe that the requisiteunlawful motive can properly be inferred from thecircumstances surrounding Selph's discharge.The record shows that Selph was hired by Respon-dent on August 10, 1970,2 and for the first 5 weeksworked at various tasks involved in getting the newplant ready for operations. On September 15 prod-uction commenced and Selph was made a former-glasser,operating a spray gun to coat the molds ofbathtubs and shower units with polyurethane foam orwith a resin-fiberglassmaterial. This job requiredcareful hand-eye coordination and quickresponsesand, as the Trial Examiner found, Selph's perform-ance was stiff and he could not get at ease with thespray gun. On October 9, Plant Manager Bellforwarded a memorandum to Plant SuperintendentWendel which stated that Selph's foam-spraying workwas unsatisfactory, but, giving him the benefit of thedoubt, he would be tried out on a warehouse job. Ator about the same time, Selph requested a transfer toRespondent's warehouse as he disliked the foaming-glassingoperation, finding it messy and ruinous to hisclothing.On October 10, Selph transferred to a warehousejob, and, on the same day, was also informed that hehad completed his 60-day probationary period, beingentitled thereby to a 10-cent-per-hour wage increaseand certain benefits.3 Selph's new job duties includedthe packing of finishedunitsin cartons, clean-upwork, the distribution of raw materials throughout theplant, and filing work in the administrative office.Certain of these duties caused Selph to move in andaround all areas of the plant and gave him frequentcontact with many of the other employees.On October 14, Selph, while packing a completedbathtub unit, was instructed to smooth down theoverly thick foam insulation on a bathtub's backsurface around the outside of its drain hole. Inaccordance with his instructions, Selph used an air-powered grinding tool to accomplish this task. Whileso doing, the grinder jerked and gouged a distortion inthe side of the drain hole. To correct this, Selph thenused the grinder to round out the distorted hole "untilit looked nice," thereby greatly increasing its circum-ference.This corrective action made the entire unitunusable; it had to be scrapped as it could no longerbe installed with and connected to plumbing fixturesof prescribeddimensions.At the hearing, Selphtestified that he did not know what width the hole hadtobe, that he enlarged it "hoping it may beacceptable," ,and that while he realized a metal fittinghad to cover the hole, he did not know the size of it:Selph was not given a warning or reprimand for thisincident, but Foreman Williams and SuperintendentWendel pointed out to him his error and the fact thatthe unit had to be scrappedas a resultthereof.On October 15, SuperintendentWendel foundSelph in Respondent's grinding room operating agrinder on the skirt of a tub unit, although he was notassigned to perform such work or even be present inthe grinding room. Selph had scalloped the edge of atub with the grinder so that it would not sit flat on thefloor and an hour of repair work was necessitated tocorrect the defect. Wendel told Selph that this was nothis job and instructed him to stay out of the grindingroom in the future.. During the same week, Wendel,while reopeningsome sealedcartons that Selph had1Respondent has requested oral argument This request is hereby2All dates herein are 1970,unless otherwise specified.denied as the record,the exceptions,and the brief adequately present the3This did not effect an increase in Selph's net wages, as the'warehouseissues and positions of the partiesjob carried a lower base pay rate.194 NLRB No. 21 254DECISIONSOF NATIONALLABOR RELATIONS BOARDpacked, discovered that incorrectly placed staples onthe outside of the cartons had marred the surfaces ofthe units enclosed therein to the extent that they hadto be refinished. Selph was present when Wendelfound these defects and they were pointed out to him.On October 16, Foreman Williams, while, in theemployees' lunchroom, heard Selph loudly swearingand using profanity. Williams told Selph to watch hislanguage as there were women seated at the nexttable. Later that day Williams reported the incident toWendel, said that the women nearby had heard Selphand were' obviously upset by his language, andrecommended that a warning be issued. Wendel thenwrote out a "first warning notice" which he gave toSelph on the morning of the next workday-Monday,October 19. Selph spoke to both Wendel and Bellabout the warning notice and, from their conversa-tions at the time and their testimony at the hearing, itdoes not appear that Respondent's officials consid-ered Selph's profanity to have constituted a seriousbreach of discipline.Shortly after receiving the warning notice, Selphposted it on Respondent's bulletin board.4 Belldiscovered this on the morning of October 20,immediately became infuriated, and tore down thenotice.He then went to Wendel's office, threw thenotice on the desk, and said that he considered Selph'sposting of it to be the rankest form of insubordina-tion. The next day Bell met with Wendel,5 discussedSelph's work record, and decided to discharge him.On October 22, Selph was given a discharge noticewhich listed as the reasons therefor his ruining of thetub unit by grinding the oversize drain hole, hisimproper grinding of the tub skirt when not assignedto that job, his marring of finished units by impropercarton stapling, the lunchroom profanity incident,and the alleged insubordination involved in theposting of his warning notice on the bulletin board.Selph's union activities consisted of speaking infavor of the Union to some employees and showingthem wage scales from the Union's contracts at two ofRespondent's other plants and passing out authoriza-tion cards to from four to six employees,6 one ofwhom signed. With respect to Respondent's knowl-edge of this, its counsel stated at the hearing that at alltimes relevant to the issues herein Respondent wasaware of Selph's union activities. Further, the recordspecifically shows that Selph made prounion state-ments to Foreman Williams on or before October 7,and that employee Lockhart made an unsolicited4Respondent's "Employees Handbook" provided that employees mustget supervisory approval before a personal notice could be posted on plantbulletin boards.aBell testified that Supervisors Williams andLowewere also present atthismeeting, while Wendel could not recall whether they were there or not.Unlike the Trial Examiner, we do not conclude from this discrepancy thatsuch a meeting did not take place.disclosure of Selph's union activity to Plant ManagerBell on or about October 8. Although Respondent'sdischarge of Selph was made, therefore, with fullknowledge of his union activity, there is no directevidence which would establish that Respondent'saction was motivated by unlawful considerations.However, in evaluating the circumstances which gaverise to Selph's discharge, the Trial Examiner conclud-ed that the reasons offered by Respondent to supportthe discharge were pretextual and, accordingly, heinferred that Respondent's true reasons were discrimi-natory.In so concluding, the Trial Examiner relied, in part,on the fact that no other employees were dischargedby Respondent for poor performance, although themajor portion of its bath and shower tub productionduring the period of Selph's employment was defec-tive to the extent of needing corrective work and aconsiderable number were unusable. Respondentexcepts to this conclusion, asserting that it expectedits employees to make mistakes during the early stagesof this newly established plant, as they were inexperi-enced in the techniques of executing their assigned jobtasks, but that Selph's deficiencies, and the resultantdamage to production units-unlike those of otheremployees 7-manifested an inability to follow supervi-sory instructions and a serious lack of sensiblejudgment. We find the distinction drawn by Respon-dent between Selph's mistakes and those of otheremployees to be a reasonable one. Selph's initialdistortion of the drain hole resulted from his inexperi-ence in operating the grinder, but his subsequentintentional enlargement of the hole was contrary toinstructionsand was clearly indicative of poorjudgment. Similarly, his damaging of the tub skirtresulted from his performing work not assigned tohim and his marring of the cartoned units was causedby his failure to follow instructions as to theplacement and quantity of staples used. Thus, theprincipal job-related factor leading to his dischargewas not merely production of defective work, butrather that the defective work resulted from a failureto follow instructions .8Respondent also asserts that Selph's cumulativework -deficiencies would not alone have caused hisdischarge, but with that as background, his posting ofthe warning notice on the bulletin board-viewed byPlantManager Bell as an act of defiance against6Respondent's complement of hourly rated employees ranged from 20to 23.7The only specific evidence in the record with regard to anotheremployee ruining a production unit pertained to employee Lockhart whosedamage to a tub resulted from a 1/2-inch maladjustment in a newlyinstalled grinding saw.8 SeeFormed Tubes Southern,Inc.,188 NLRB No. 3. UNIVERSAL RUNDLE CORPORATIONmanagerial authority-led to a review of his entirework record and the resultant discharge.9 In hisDecision, the Trial Examiner devoted considerablediscussion to the question of Selph's intent in postingthe warning notice, rejecting, in the process, Selph'sown explanation. We find, regardless of Selph's actualintent, that Plant Manager Bell interpreted it as anintentional act of insubordination and that suchinterpretation, under the circumstances, was a reason-able one.Respondent contended before the Trial Examinerthat the retention of Selph as an employee through thecompletion of his probationary period on October 10negates any discriminatory motive in light of Respon-dent's awareness, at that time, of Selph's unionactivities.The Trial Examiner rejected this conten-tion, concluding that Respondent could have formedan intention to get rid of Selph as early as October 8without following through on it until it could establisha more convincing foundation for a discharge. Underthe circumstances herein, we disagree with thisconclusion as Respondent not only retained Selphafter completion of his probation, but simultaneouslytherewith granted him the favor of a transfer from thefoamer-glasser job which he disliked and performedpoorly to the warehouse job he preferred andrequested.We find it more reasonable to concludethat an employer intent on effecting a discriminatorydischarge would refuse such a transfer request inexpectation that the employee would either resignfrom the disliked job or continue to perform itunsatisfactorilyand, thereby, supply a plausiblereason for discharge. Further, we note that the dutiesof the warehouse job to which Selph was reassignedallowed him to have frequent contact and conversa-tion with employees in all areas of the plant. It doesnot appear likely that an employer contemplatingdischarge of an employee for promoting unionizationwould place that employee in a position to maximizehis opportunities for contacting others.The Trial Examiner, citing the fact that Respondentnever specifically warned Selph that his poor work orconduct could lead to termination, states that theabsence of such warning, if accompanied by otherindicia of discriminatory intent, would lend supportto a finding of discrimination. Unlike the TrialExaminer, however, we conclude that the absence ofspecificwarning herein does not, without more,support a finding of discriminatory intent as there isno proof that Respondent had any practice of givingparticular numbers or forms of admonitions andwarnings before effecting a discharge. Moreover, wefind no basis for assuming that Respondent, becauseof its antipathy toward unionization of its plant,would necessarily resort to unlawful means tofrustrate employee concerted activities.10255We conclude, in view of the foregoing, that theGeneral Counsel has failed to prove that Selph wasdischarged for discriminatory reasons. Accordingly,we shall order that the complaint be dismissed withrespect to the allegation that Respondent's dischargeof Selph was violative of Section 8(a)(3) and (1) of theAct.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Trial Examiner as modified below andhereby orders that Respondent, Universal RundleCorporation, Corsicana, Texas, its officers, agents,successors, and assigns, shall take the action set forthin the Trial Examiner's recommended Order, as somodified:1.Delete paragraph 1(a) of the Trial Examiner'srecommended Order and reletter paragraphs 1(b) and1(c) as 1(a) and 1(b), respectively.2.Delete paragraphs 2(a) through 2(f) of the TrialExaminer's recommended Order and reletter para-graphs 2(g) and 2(h) as 2(a) and 2(b), respectively.3.Substitute the attached notice for the TrialExaminer's notice.IT IS HEREBY FURTHER ORDERED that the complaintbe, and it hereby is, dismissed insofar as it allegesviolations of the Act not found herein.MEMBERJENKINS,dissenting in part:For the reasons expressed in his Decision, I wouldaffirm the Trial Examiner's conclusion that Selph wasdischarged in violation of Section 8(a)(3) and (1).9We note in this regard that there was no evidence in the record of anyalleged insubordinate behavior on the part of any other employeeioWe do not regard Respondent'sno-distribution rule,which waspromulgated prior to the advent of the union activity at Respondent'splant, as indicative of an inclination to engage in the type of unlawfulconduct here alleged.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWe hereby notify our employees that:After a trial at which both sides had the opportunityto present their evidence, a Decision has been issuedfinding that we violated the law and ordering us topost this notice. We intend to carry out the Order ofthe Board and abide by the following:WE WILL NOT maintain or enforce any rule orpolicy prohibiting employees from distributingunion literature during their nonwork time in 256DECISIONS OF NATIONAL LABOR RELATIONS BOARDnonwork areas, except under conditions set forthin the Board's Decision.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees in theexercise of their right to self-organization, to form,join, and assist labor organizations, to bargaincollectively through representatives of their ownchoosing,and to engage in other concertedactivities for the purpose of collective bargainingor other mutual aid or protection, or to refrainfrom any or all such activities.UNIVERSAL RUNDLECORPORATION(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compliancewith its provisions may be directed to the Board'sOffice,Room 8A24, Federal Office Building, 819Taylor Street, Fort Worth, Texas 76102, Telephone817-334-2921.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEGEORGE TURITZ, Trial Examiner: Upon a charge and afirst amended charge filed by International Brotherhood ofPottery and Allied Workers, AFL-CIO-CLC (the Union)on November 18, 1970, and December 10, 1970, respective-ly,and served those same dates upon Universal RundleCorporation (Respondent and, at times, the Company), theGeneral Counsel of the National Labor Relations Board(the Board), through the Regional Director for Region 16,on December 21, 1970, issued and served a complaint andnotice of hearing against Respondent. Respondent filed itsanswer in which it denied all allegations of unfair laborpractices. A hearing on the complaint was held before me atCorsicana,Texas, on March 9, 10, and 11, 1971. TheGeneral Counsel and Respondent were represented by theirrespective counsel at the hearing, and the Union by anInternational representative.The General Counsel andRespondent have submitted briefs.Upon the entire record 1 and from my observation of thewitnesses I make the following:1On April 5, after the close of,tbe hearing, I issued an order admittinginto evidence Resp. Exh 6, which I had rejected at the hearing I havemarked Resp Exh. 6 as having been received in evidence, and my Order,marked TX Exh. 2, has been placed in the exhibit file Submission of aduplicate of Resp. Exh. 6 is waived.2Unless otherwise specifically stated, all datesmentioned in thisFINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent, Universal Rundle Corporation, is a Dela-ware corporation having a number of plants in variousStates of the United States. It maintains an office and plantat Corsicana, Texas, where it is engaged in the manufactureand distribution of bathtub and shower fixtures made offiberglass and plastic materials, and of related products. Inthe course and conduct of its operations at the CorsicanaplantRespondent annually sells and ships directly tocustomers located in States of the United States other thanTexas products valued at in excess of $50,000. I find thatRespondent is an employer engaged in commerce withinthemeaning of Section 2(2), (6), and (7) of the NationalLabor Relations Act, as amended (the Act).II.THE LABORORGANIZATION INVOLVEDInternationalBrotherhood of Pottery and Allied Work-ers,AFL-CIO-CLC,isa labor organizationwithin themeaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. IntroductionRespondent hired the first nonsupervisory employees atthe Corsicana plant about July 27, 1970;2 actual pro-duction operations started approximately September 15.Until that date the employees who had been hired assistedin setting up the plant. Shortly after the hiring of employeesbegan, Respondent issued an "Employee's Handbook,"containing, among other things, various rules and regula-tions. A copy of the handbook was given to each employee.On September 22 the Union started a campaign toorganize the employees. On September 29,3 and weeklythereafter,Respondent held meetings of the employees atwhich it urged them not to join the Union; and on October1itsent them a two-page letter in which it expressed,among other things, its "official position" that it did notwant a union in the plant, its firm conviction that a unionwould not work to the employees' benefit but to their harm,and its intention to use every legal means at its command tokeep it out .4The issues litigated at the hearing were: An allegedlyillegal no-solicitation rule orally promulgated by Respon-dent at one of the meetings; an allegedly illegal written no-distribution rule contained in the Employee's Handbook;and the allegedly discriminatory discharge of Robert Selph.B.The No-Solicitation RuleThe Employee's Handbook included the following:Employees are not to engage in any type of solicitation,selling or other non-work related activity during workDecision were in 19703This was the date testifiedto byBell, Respondent's top official at theCorsicana plant.4The General Counsel stated that be did not allege that anything statedin the letter constituted an unfair labor practice and that he was requestingrelief based solely upon the allegations of the complaint. UNIVERSAL RUNDLE CORPORATION257time. It is important that you not interfere with yourwork or the work of others.Selph testified that at one of the weekly meetings Bell, theplantmanager, said, "We will not tolerate any unionactivities in this plant." This was denied by Bell. Lockhart,another witness called by the General Counsel, testified,"JulianBell said that the labor organizers were notadmitted on Universal Rundle grounds."Concluding findings as to the no-solicitation ruleThe General Counsel makes no claim that the handbookrule on solicitation was invalid but relies only upon a rulepromulgated orally by Bell at one of the meetings. The oralrule as testified to by Lockhart, who impressed me ashaving a more accurate recollection of events at the plantthan Selph, referred only to outside organizers. Respondentwas within its rights in excluding nonemployee organizersfrom its premises.N.L.R.B. v. Babcock & Wilcox,351 U.S.105. I find that the General Counsel has failed to prove thatRespondent promulgated a rule prohibiting employeesfrom soliciting unionmembership or support duringnonworking time.C.The No-Distribution RuleThe Employee's Handbook contained the following onpages 26 and 27 under the heading, "Distributions andSolicitations."The distribution of written material adds to theproblem of maintaining a clean and orderly plant. Noemployee shall distribute leaflets, handbills or othernon-work materials in work areas of the plant at anytime.Under "Rules and Regulations"5 it listed the following onpage 29 as one of the "offenses which may subject anemployee to disciplinary action":10.Distributingor circulatingwritten or printedmatter of any nature on plant property during workingor non-working time.Bell, describing the orientation talk he gave to each newlyhired employee, testified:On distribution, I point out that we do not allow thedistribution of any written or printed material anywherein the working and non-working, or non-working areasof the plant at any time .6Concluding findings as to the no-distribution ruleIt is arguable that the handbook contains some ambiguityin that on page 27 the distribution of literature is forbiddenin work areas, but on page 29 the distribution is prohibitedanywhere on plant property. However, it is an interferencewith employees' rights under the Act to subject them torules which, although ambiguous, are reasonably subject tointerpretation as forbidding protected activities. See G. C.Murphy Company,171NLRB No. 45, enfd. 422 F.2d 685(C.A.D.C.).Moreover,whatever ambiguity might havebeen present in this case was dissipated by two things: (a)The prohibition on page 29-applied specifically tononworking time,which presumably would be spent largelyin nonwork areas; and(b) Bell, as I have already found,told each employee individually that the prohibitionapplied to nonwork areas.I find that at all times sinceapproximately September15,1970,Respondentmain-tained in effect a written rule prohibiting the employeesfrom distributing literature,including union literature, atany time on company property, whether in work ornonwork areas.Respondent contends that the rule was,in any event,justified because the constant use in its operations of acertain catalyst made it extremely important to avoidanydanger of fire. The catalyst, a highly flammable liquid, wasstored in a shed about 150 yards from the plant proper andwas carried to the plant as needed, two 1-gallon bottles at atime.Respondent from time to time caused rubbish to beburned out of doors on plant property.It is thus plain thatRespondent did not consider the fire hazard to be of suchproportions as to require the absolute prohibition ofliterature, distribution outside the plant itself, yet its rulewas applicable anywhere "on plant property."As to theplant itself,the Employee'sHandbook stated that Respon-dent furnished vending machines for various foods andbeverages throughout the plant;under the heading, "Foryour safety-Good Housekeeping",itprovided,"Depositscrap paper and rubbish in receptacles which are foundthroughout the plant;"and certain areas in the plant weredesignated for smoking.Moreover,from time to time openfiresweremade on the floor in the middle of themaintenance department.?There is no evidence thatRespondent took any special precaution with respect to thewrappings from the employees'lunches or from articlesdispensed by the vending machines, or with respect tonewspapers or any other combustible articles such asemployees customarily bring on the premises where theywork.No reason appears why the receptacles provided forthose things would not have served as adequately to preventany fire hazard from union literature. In view of theforegoing,and of the use of open fires in the maintenancedepartment, and of the fact that smoking was allowed insome areas, I do not credit Bell's testimony to the effect thatRespondent considered the fire risk so great that it requiredthe prohibition of literature distribution in nonwork areasof the plant itself.I find that Respondent'sno-distribution rule was anillegal restriction of the employees'rights under Section 7 ofthe Actand constituted a violation of Section 8(a)(1) of theAct. SeeStoddard-QuirkManufacturing Co.,138NLRB615.5The handbook stated that the rules and regulations were "postedthroughout the plant," but in fact they were not so posted.6A moment later, with his attention directed to the passage on pages 26and 27 of the handbook, he testified: "I tell them that . . we do not allowthe distribution of leaflets, handbills, other non-work materials in workareas in the plant at any time...:' I have not credited Bell's testimonyreferred to in this footnote.The department was separated from therestof the plant by a fire wall. 258DECISIONSOF NATIONALLABOR RELATIONS BOARDD.The Discharge of Robert Selph1.IntroductionRespondent'sCorsicanaplantwas devoted to thebuilding of bathtub and shower fixtures out of fiberglassand plastic materials. The fixtures were formed round anappropriately shaped core or mold by spraying severallayers of plastic and fiberglass materials on the mold. Someof the layers were subjected to rolling and/or heatingprocesses.With the exception of Willie Wendel, the plantsuperintendent, not a single individual employed, fromBell,the plant manager, down, had had any priorexperience in the manufacture of fiberglass products.As almost everybody was a learner, Respondentencountered considerable difficulty at the beginning inproducing saleable units, and in October unsatisfactoryunits were lined up clear across one end of the warehouse, adistance of about 80 to 100 feet. From September 15, whenproduction operations started, to September 30 Respon-dent placed about 71 units into production, of which only 7were completed satisfactorily for shipment. From OctoberI to 8 Al Bevin, a man with much experience, was at theCorsicana plant to help the local staff "get moving." Hewas Respondent's manager of manufacturing of fiberglassand was normally stationed in New Castle, Pennsylvania.In October Respondent placed 281 units into production,of which 94 were completed satisfactorily for shipment. Atthe end of October there were about 200 units on handawaiting corrective work. As of that time 22 units placedinto production since the beginning of operations were sodefective as to be unusable and they had to be scrapped.2.Selph's probation-August 10 to October 9Selph, one of the earliest hires at the Corsicana plant,started to work for Respondent on August 10. Beforeproduction started he did miscellaneous work getting theplant ready for operation. He had applied for warehousework, but when production started in September he wasmade a foamer-glasser, and one Mullins was given thewarehouse job Selph had requested. The foaming jobrequired good coordination. The foam had to be applied bymoving the spray gun at an even speed in a fairly straightpattern and at the proper, unvarying, distance from themold; and it was necessary frequently to shut off the foamand immediately flush out the gun. At the same time theoperator had to bear in mind that the material contained anacid dangerous to the eyes. Wendel testified credibly thatSelph's performance was "stiff," that "he couldn't get atease with the gun." Nevertheless, Bell complimented Selphfrom time to time and on October 10, while he told Selphthat his work as a foamer had not been good, Bell informedSelph that he had passed his probation and qualified for a10-cent increase.As described more fully below, hetransferred Selph at that time to the warehouse.8 Bell testifiedthat Lockhartsaid,"Say, I want to point out to you, thatbecauseRobert Selph and Iare friendsand I leavein his car,doesn't meanthat I feel the way he does about the Union." However,Bell testified thatthe conversationtook place at Lockhart's work station and 10 days to 2weeksafterSelph's termination. I found Lockhart more convincing than3.Respondent's knowledge of Selph's unionactivitiesOn September 22 Sanchez, a general Internationalrepresentative of the Union, began organizational activitiesamong the employees. Selph spoke to the employees infavor of the Union, showing themthe wage scalesin effectat other plants of'Respondent. He passed out designationcards to employees,at least oneof whom signed. The onlyother employee disclosed by the record as havingparticipated in the organizational activities was ObieLockhart.Selph commented to Williams, Respondent's foreman,theday after the second or third meeting held byRespondent, i.e., on October 7 or 15, that two good menwith greater seniority had not received as large a wageincreaseas he and others had received, and that with theUnion in the plant that would not happen. He also toldWilliams round thesame timethat Bell had been wrong insaying in one of the speeches that the Union had nothing tooffer; he said he knew that the Union did have somethingto offer.`Selph customarily rode to and from work with ObieLockhart, Respondent'smaintenanceman, who had beenthe first employee hired at the Corsicana plant. Approxi-mately 2 weeks or less before Selph's discharge on October22 Lockhart had a conversation with Bell in the latter'soffice during which Bell brought up the subject of RobertSelph. This turn of the conversation worried Lockhart, whohastened to assure Bell that although he rode with Selph, hedid not share his views aboutunion activities.He went onto tell Bell that Selph had been talking to the employeesabout the Union, had been passing out union cards andliterature, and had been showing them copies of Respon-dent's contractswith the Unionat itsother plants,includingthewage scalesin effect there.Bell listenedattentively, nodded, and said, "I see." 84. Selph's transfer to the warehouse-October 10Selph did not like the foaming-glassing operation, whichhe found messy, and in early October he requested atransfer to the warehouse job notwithstanding that he knewitcarried a lower wage. On Saturday, October 10,immediately after completion of his probation, his requestwas granted.Mullins was put on the foaming-glassingoperation and Selph was assigned to break him in .9Respondent placed in evidence the following handwrittennoteon a printed form of the Company called "Fact-O-Gram," which Bell testified he forwarded to Wendel onOctober 9:Al Beavon [sic], during his visit, has indicated thatRobert Selph's work as a foam sprayer is unsatisfactoryby any standards. We will give him the benefit of thedoubt and try him in the warehouse. (Cy Selph's file).By Julian A. Bell Date 10/9/70Belland have credited his testimony as to the content, time andcircumstances of the conversation, and that the subject of Selph wasbrought up by Bell.9Mullins was found unsatisfactory and he was replaced after 3 weeksby a man whose performance was satisfactory. UNIVERSAL RUNDLE CORPORATION2595.The oversized hole-October 14On October 10 Bell told Selph that on the warehouse jobhe would also have to carton the finished units, since therewas not yet enough flow of product to warrant having bothawarehouseman and a packager. Selph also placedappropriate markings on the cartons and set them in theirdesignated places in the warehouse, received and unloadedincoming materials, drove a truck to pick up materialselsewhere, including Dallas, performed substantial clericaldutiesrelatingtoshippingand receiving,deliveredmaterials and supplies within the plant to the productionand maintenance departments and the office, and didgeneral cleanup work, using a forklift truck. He had muchspare time on the warehouse job and was the one who madecoffee for the employees. To keep him busy he was assignedfor a time to construct a drain at the station where unitswere pulled from the molds; and in the course of the manytrips his work required him to make through the plant hewas able to devote much gallant attention to womenemployees.On October 14 Bell, accompanied by a group of visitingsalesmen, passed Selph's cartoning jig, where Selph wasengaged in packaging a unit. A salesman pointed out thatthe foam was too thick round the hole for the overflowdrain of the unit which Selph was cartoning. Selph testified,"I was then told by Mr. Bell to get a grinder and grind thisthing down." He explained, "In order for this tub to fitproperly into a prescribed place, this foam had to besmoothed down for it to fit." Bell testified that he instructedSelph, "Robert, will you get that grinding tool and touchthe overflow area lightly, to face it down so that it can gointo the carton as it should." toSelph proceeded to grind the area in question but endedup with a hole in the tub so large as to make it unusable andit had to be scrapped, with a loss to Respondent amountingto $90. Selph testified that the grinder, which had arevolving disc abrasive driven by air power, had jerked anddistorted the hole, and that he had then ground it out until"it looked nice." He testified, further, that he told Williamswhat he had done and that Williams came and looked atthe tub and said, "The hole is too big, it won't work. Put itover there with the rest of the scrap." He also testified thatWilliams told him not to worry about it. Williams deniedSelph's testimony about their conversation. He testifiedthat he merely asked Selph the next morning if he had madethe oversize hole, that Selph admitted it, and that hethereupon walked away.Wendel testified with reference to October 14 as follows:A. I talked with Mr. Selph about this. I brought himover to where the tub was, with the big hole in it, and Isaid, "Well, Robert, it looks like you have ruined thatone." And he said, "Well, it went through before I knewwhat was happening." I said, "Well, Robert, that thinglooks awfully thick to me, to have it just slip throughlike that."And he apologized for grinding the holethrough the tub.Q.Did he tell you how it happened?10Wendel testified that normally the area round the overflow pipe wasground flat in the grinding room, but that it was done temporarily by theman doing the cartoning A new grinder, Yberra, was employed andinstructed by Wendel on October 15.A.He said he was grinding the back of the tub andit just ground through before he knew it.Q.Was there any further conversation about thatstatement?A.Q.that?No, sir.What if anything did you say to Mr. Selph afterA.About that particular incident?Q.Yes.A.Nothing.Q.What, if anything, did you say to him at thattime or thereafter about facing off of overflow drainholes or tubs?A. (No response.)Q.Do you understand my question?A.Repeat it please.Q.After that, what, if anything, did you say to himabout his future facing off of overflow drain holes?A.Later I did talk with him about grinding off tomake sure that he did not grind through any more. Itold him . . . only to grind very lightly, not to grind anymore big holes in them.Q. (By Mr. Lederer) Did you report what hadoccurred here in your conversation with Selph to Mr.Bell?A.Yes, I did.Q.You reported your conversation with Selph toBell, isthat correct?A.Yes.Bell,without stating what was said, testified that onOctober 14 he discussed what had happened with Wendel.He also testified that on October 15 Wendel informed himthat he had called Selph into the office and reprimandedhim for grinding the oversize hole, saying, "Robert youknow better than to put a hole through a tub like that. Youhave ruined the tub."Selph denied ever having been warned by a supervisorabout doing improper grinding or having been reprimand-ed prior to his discharge for ruining the unit.Respondent placed in evidence a document whichWendel testified he placed in Selph's personnel file onOctober 14, and which read as follows:11FIRST VERBAL WARNING NOTICEUniversal-Rundle CorporationName-Robert SelphClock No.7Dept.WhseDate10/14/70On10/14,you committed the following offense(s)against this Company's rules and regulations:#7Damaging company property by grinding oversize hole intub.You have received a copy of the Company Handbookand should be familiar with our rules and regulations. Ifthere is anything you do not understand about yourThe italicized portions of this and subsequent forms described in thisDecision represent filling in of blanks by pen. The rest of the quoted formsrepresents printedmaterial.The word "verbal" in the present warningnotice was also inserted by pen. 260DECISIONS OF NATIONAL LABOR RELATIONS BOARDwork, or the Company rules, your foreman will be gladto explain. However, we must insist on observance ofthe rules. Your failure can easily be corrected, and yourCompany will give whatever help you need. Please donot let it happen again.W. J. WendelFactory Manager, Foreman,Personnel DepartmentI have received a copy of the above,Employee may sign hereWitnessThe document was at no time brought to Selph's attention.Bell and Selph both testified that Selph was to grind theoverflow area so that the unit could fit into something, Bellmentioning the carton and Selph "a prescribed place,"meaningthe place in the house where the unit was to beinstalled. In either case it is apparent that Selph was nottold merely to "face down" the area to provide a properseat for the washer, as claimed by Respondent, but to grindoffan amount of material constituting a substantialobstruction to a proper fit.I find that the larger hole on Respondent's Exhibit 6 wasthe one made by Selph.12 Its carefully rounded, almostcircular, circumferences and its less rough and less irregularwalls were so different from the ragged, far from circular,holeWendel testified he made in Respondent's Exhibit 7for identification by simply grinding through that itcorroborates Selph's testimony that it was not made by thesame method as Wendel used. I have credited Selph'stestimony as to how the oversized hole was made; i.e., thathe rounded out the hole he had spoiled "until it lookednice." 13 I do not credit Wendel's testimony that Selph toldhim that the grinder simply went through the tub before heknew it.More important to the present issue is the question ofwhat was said to Selph about the incident. Respondentclaims that it administered discipline on this occasion in theform of a verbal warning by Wendel. Wendel's testimonyabout his conversation with Selph following the incident,quoted above, does not contain anything that could becalled a warning. Pressed by counsel,Wendel finallytestified, "Later I did talk with him about grinding off tomake sure that he did not grand through any more. I toldhim . . . only to grind very tightly, not to grind any morebig holes." I found Wendel's testimony unconvincing andhave credited Selph's denial that he was warned orreprimanded for the incident prior to his discharge. I findthatRespondent issued no verbal warning to Selph inconnection with his grinding the oversized hole and that therecord of such a warning placed in his file did not reflectwhat had occurred.was getting along, he saw Selph there grinding the bottomof the outside edge of a tub. Selph had "scalloped" the edgewith the result that the tub would not sit flat on the floor.He testified also that he told Selph that that was not his joband that he should stay out of the grinding room. Selphcompletely denied the incident and denied ever picking upa grinder in the grinding room, or, indeed, ever using ahand grinder at all except on the occasion of the oversizehole. Joyce Rogers, who had started working for Respon-dent on October 5 and was stationed in the warehouse nearthe grinding room, testified that she had seen Selph use agrinder on two or three occasions.14 Wendel testified thatthe defect caused by Selph "could be corrected relativelyeasy" in "possibly an hour." He admitted that on oneoccasion in the latter part of September Lockhart, withoutbeing disciplined in any way, had sawed off the edge of atub incorrectly.He explained that Lockhart's error hadbeen made in the course of adjusting a saw by a tnal-and-error procedure, and was a "nun-of-the-mill thing" whichwas to be expected. When Lockhart showed Wendel whathe had done, Wendel said, "Oh hell, don't worry aboutsomething like that . . . we've got something we can dowith them;" and when foreman Williams saw the tub, hesaid "that he had been wondering how he was going to getthat gold shower stall and now he knew." 15In view of the testimony of Rogers, an impartial witness,that Selph did on several occasions use a grinder,I inferthat he was being evasive about the skirt-grinding incidentand find that it did occur as testified by Wendel. I also findthatWendel instructed him to stay out of the grindingroom.Wendel testified that on October 15 he placed in Selph'spersonnel file and sent to Bell a"Second Verbal WarningNotice" referring to Selph. The Notice was on a formidentical with the "First Verbal Warning Notice," with theprinted word "First" lined through by pen and the words"Second Written"inserted. The statement of offense readas follows:On10/15,you committed the following offense(s)against this Company's rules and regulations:# 7Damagingcompany property by improperly grinding tubskirt.The document was at no time brought to Selph's attention.Wendel explained his filling out the warning notice form,as well as the one relating to the oversize hole, as follows:Oh, we only write these out to put in the file so that Iwill remember it or so it will jog my memory at the timethat I go through their file and look for anything that Imight be looking for in there.7.Selph's cartoning-October 14 or 156.Improperlygrindingthe tub skirt-October 15Wendel testified that on October 15, entering thegrindingroom to check on how the new grinder, Yberra,12 Selph impressed me as sincere when he testified categorically thatResp. Exh 6 was not what he had worked on. However, while I havediscreditedmuch of Respondent's testimony,Ido not believe that itsofficialswould deliberately substitute a piece of a different tub from theone Selph had worked on.13As Selph was grinding with a large disc abrasive,an unsuitable too],Two of the visitors to the plant on October 14, the daySelph ground the oversize hole, namely Respondent's salesmanager and its vice president of operations, criticized thefact that the cartonscontainingfinished tubs were notitmust be inferred that he worked at what he was doing ratherpainstakingly. The General Counsel conceded that he had ruined the tub14Rogers had quit Respondent's employ 6 days before she testified.15Wendel and Williams did not deny making those statements, exceptthatWendel insisted that only one tub was involved,whereas Lockharttestified that it was three. UNIVERSAL RUNDLE CORPORATION261upright, thus presenting a poor appearance.Bell testifiedthat he and the two officials set up a conference call toBevin at theNew Castleplant to find out whether a similarproblem had been encountered there, or whether Bevinknew the cause.Bell testified that that same day he gave thefollowing"Factogram"toWendel:During his visit,this date, Bob Carlson,V.P. operations,U/R complained of the poorqualityin cartoning ourunits. Please straighten this out with Robert Selph-hisworkmustimprove(Cy Selph's file).ByJ. A. BellDate10/14/70Wendel told Selph about the problem and said that hethought the cartoning had not been doneproperly. Theyopened some cartons.Selph testified that they consultedblueprints and ascertained that the cause was that thewooden skids at the bottom of the cartons had not beenmade correctly.Wendel testifiedthatwhile one carton hadan incorrectly adjusted top skid,the bottom skids were ingood order and that he demonstrated to Selph that thecause of the trouble was that Selph had not assembled thecartons with sufficient care. Bell testified that it had beenascertained that the trouble was causedby theimproperplacement of the skids,togetherwith the improperassembly of the cartons.I have credited Selph's account ofthe incident to the extent that I find that improperlyadjusted bottom skids contributed to the problem. Thisphase of Selph'scartonmg was not mentioned in hisdischarge notice or interview.When the cartons were opened,Wendel pointed out toSelph that some of the staples,which he had wronglyplaced,had marred the surfaces of the tubsand they had tobe refinished.16The refinishing had to be done over thecourse of an hour to allowfor drying.The refinisher didother work in the meantime.Wendel opened other cartonsand found tubs similarly marred;but he did not claim thattheyhad been packed after Selph had been informed of theproblem.8.Profanity in the lunchroom-October 16Charles Williams, the plant foreman, testified as follows:On October 16 he sat at the same table in the employees'lunchroom with Selph and some other men during theentire lunch period; women, including Joyce Rogers, wereat the next table. His attention was drawn by "very loudand abusive language" being used by Selph at thebeginning of the lunch period; i.e., "god damn and shit."Selph did not address the remarks to anyone; Williamsthought he was talking about what was in his lunch. Henoticed that the women, including, specifically, Rogers,were obviously offended by Selph and he told Selph towatch his language since there were women at the othertable.He was unaware of any other swearing by Selphduring the rest of the lunch period; and he did not recallany conversation taking place between Selph and any of thewomen at the next table. That afternoon, at the conferencehe had with Wendel, the plant superintendent, at the closeof work each day, he reported that Selph had used veryloud,abusive language in the lunchroom, which hadobviously upset the women-they were looking at eachother-and he recommended to Wendel that a warning beissued.Wendel corroborated Williams as to their conversa-tion.He stated that he did not inquire of Williams whatlanguage Selph had used. He also testified that on October19 he gave Selph the written warning described belowbecause he had already received two verbal warnings, andhe thought that a written warning might be more effectivein getting Selph to realize that Respondent was "trying tokeep him straightened out, to the point of not doing a thingof this nature."Rogers, who sat at the next table to Selph on October 16,testified that on that occasion Selph, opening his lunch, hadexclaimed, "Well I'll be god damn, she didn't put asandwich in for lunch," and that he proceeded to call hiswife stupid and othernames,including "bitch." 17 Shetestified, also, that he got into a conversation or argumentwith one of the women employees about adulterousromances going on back in their common hometown, andthat during the entire lunch period Selph, talking loudlyenough for everyone in the lunchroom to hear, used swearwords, including several "god damns," "quite a lot" ofhells, and at leastone "sonof a bitch." Rogers testified that,working in Respondent's and various other plants, she hadheard those words previously. She also stated that she knewabout the warning notice described below 18 and that Selphasked her and the other women employees if they knewwhom he had offended. She testified, further:We all talked about it.. . . About who turned Robert infor using bad language in the lunchroom.... We werewondering who did it.I do not credit Williams' testimony that the women in thelunchroom appeared to him to be offended by Selph'slanguage and find that they were not so offended. I alsofind that Selph did not use the coarse word for excrement.On October 19 WendelsummonedSelph to his office andhanded him a warning notice on a form similar to the oneused for the first and second "Verbal Warning Notices." 19The statement of offense read:"Using Profanity In LunchRoom-10/16/70."Selph asked what the reason was andWendel said that Bell had instructed him to write up,theform, adding that he had been reported by a woman forcursing in the lunchroom. Selph replied that he did notrecall offending anyone with profamty and asked for thenameof the woman. Wendel refused and Selph, withWendel's permission, went tosee Bell.He asked Bell who"this woman" was who had reported him for cursing. Bellreplied that he was not at liberty to tell.2016Wendel testified about the two problems as though they had beendiscovered and taken up separately. I have credited Selph's testimony thatthe marring of the tubs was discovered when the cartons were opened tocheck on why they did not stand upright.17Rogers stated that she was not sure as to this epithet18 Selph had posted the notice on the company bulletin boardi9The form,an earlieror later version of the other form, differed fromthe latter only in that the printed paragraph at the end did not include thesentence,"You have received a copy of the Company Handbook andshould be familiar with our rules and regulations"Both forms were ondistinctive green paper20Wendel denied telling Selph that he had been reported by a womanemployee. He testified that he merely told Selph that he had been informedthat some women had been offended and that when Selph asked for theirnames,he replied that he would not tell him Bell testified that he toldSelph that he did not know who had turned him in and would not tell himifhe did I have credited Selph's testimony about the two conversationsover that of Wendel and Bell(Continued) 262DECISIONSOF NATIONALLABOR RELATIONS BOARDRespondent is correct in its contention that the Boardcannotsubstitute its judgment for Respondent's withrespect to what is a proper cause for discipline. It is,however, difficult, although not impossible, to credit aclaim that in the year 1970 an employer would consider thelanguage used by Selph on his own time-hell, bitch, goddamn, and son of a bitch-worthy of a formal writtenwarning. The women employees did not so consider it; theywondered who could possibly have reported Selph. Wendelin effect recognized that the written warning strainedcredulity. He justified it with the explanation that since twoverbal warnings for damaging company property had notsucceeded in discouraging Selph from swearing during hislunch hour, a written warning was needed to straighten himout.As Respondent had no formal system calling for awritten warning after two, or any other particular numberof, verbal warnings and this was supposed to be anad hocdecision,Wendel's explanation lacked logic. It also lackedaccuracy, since the alleged warning for the oversize holewas fictitious. In view of the foregoing, and of Wendel'sfalse statement to Selph that a woman had complained, Iam convinced that Selph's language was not considered byRespondent to be cause for a written warning. I find thatthe warning was issued in order to lay a foundation tojustify the pretextual discharge of Selph which Respondenthad already decided on.9.Selph's discharge-October 22On October 19, within 10 or 15 minutes after receiving it,Selph posted the first warning notice on the bulletinboard.21Bell testified that he discovered it the nextmorning and became infuriated. He said that he tore thenotice down, went to Wendel's office and threw it on thedesk, saying, "That tears it. I consider this the rankest formof insubordination, and I didn't propose to tolerate it." Hetestified further:I crumpled up the Warning Notice and threw it in thewastebasket.... [I ] went down to my office to sit downand cool down and think about it. Subsequent to thattime, I called Mr. Wendel and Mr. Williams and Mr.Lowe together to discuss the matter. At that time, Icame to the firm decision that Mr. Selph would bedischarged.Bell testified that the meeting took place on October 21,and that the four officials had before them Selph's filecontaining the first warning notice and the first and secondverbal warning notices. He also testified that "machinery,"which he did not specify, was placed in motion toeffectuate Selph's discharge. Bell's account of that meetingwas not corroborated by the others he said participated.Wendel, in effect, contradicted it-he had no recollectionof such a meeting; he recalled only speaking about Selph toBell alone that day. I do not credit Bell and I find that themeeting described by him did not take place. I find that thedecision to discharge Selph was reached in some othermanner not disclosed by Respondent.On October 22 Selph was summoned to Bell's office andinformed that he was discharged. Bell handed him adischarge notice on a printed form and orally gave asreasons for the discharge the same matters that were statedin the notice, which read in relevant part as follows:Name:Robert Selph Dept. Warehouse Date: 10/22/70IT HAS PREVIOUSLY BEEN NECESSARY TO WARN YOU ABOUT THEFOLLOWING OFFENSES:Date:lOjl4/70.Offense:Date:10/75/70Offense:Date:,1,O/l6/70Offense:Damaging company property bygrinding 4" hole thru overflowin tub unit.Damaging yco p y property byimproper grinding apron of tubunit, not an assigned job.Using profanity in lunchroom.In addition to the above past record, on 10/19/70 you committedthe following additional offense(s):Insubordination-'postingwarningnotice on_bulletin board;_and at various times youdamaged company properby stapling bottom of carton to front,thereby marring units.It is with regret that we are compelled to release you fromemployment here.Signed:Julian A. BellFactory Manager21The Employee'shandbook included the following-"BULLETINperiodically on plant bulletin boards. .. If you wish a personal noticeBOARDS. Information of importance and necessity to you is postedposted see your Supervisor first and get his approval." UNIVERSAL RUNDLE CORPORATION263Selph pleaded with Bell to reconsider, but Bell stood byhis decision.He told Selph to come back in a week for hispay, but Selph said that he would continue punching inuntil he was paid. Bell thereupon had a special check drawnfor him and he left.22The Employer's Handbook contained the followingunder "Rules and Regulations:"Permissible types of discipline shall include:(1) Verbal correction or reprimand(2) Verbal reprimandconfirmedby writtenwarning(3) Disciplinary layoff from work(4) Discharge(5) A combination of the aboveAn employee who is reprimanded will have thereprimand recorded and made a part of his permanentrecord.If a written warning is issued,the employee willreceivea copy, a copywill go to the supervisor, and acopy retained by the Office Manager.7.Careless or inefficient performance of duties.16.Themisuse,destruction or damaging of anycompany property or property of any employee.19.Insubordination.E.Concluding Findings as to Selph's DischargeAt the hearing Respondent went to great lengths to depictSelph as an inept employee.One searches in vain, however,for any proof that prior to the first warning notice forprofanity Respondent ever gave Selph the slightest reasonto think his work was so poor that it could affect his tenureof employment.Even Bell's statement to Selph at the end ofhisprobation that he was not doing any good at hisspraying station was not calculated to deflate Selph's securefeeling that he was part of something"like a family."It willbe recalled that the plant was new, and everybody waslearning. There is no law that requires an employer to warnan unsatisfactory employee that his poor work or conductmight eventually lead to termination of employment.Nevertheless, after an employee passes probation employ-ers,more often than not, do give some such warning; andits absence, if accompanied by other indicia of discrimina-tory intent lends support to a finding of discrimination.That Respondent normally acted on such a basis isdisclosed by its own rules and regulations and, even morepointedly, by evidence it introduced at the hearing. Instriking contrast to the absence of warnings in the truesense inRespondent's testimony as to what was said toSelph orally about his errors, the file Respondent built upbreathed warning that his job was in jeopardy. To recordthe two alleged verbal "warnings" Wendel used a formwhich strongly implied the possibility of discharge. Hetestified that he filed those documents merely to jog hismemory in the future. He did not explain why he used aform with the menacing paragraph starting, "You havereceived a copy of the Company Handbook", ,and ending,"Your failurecan easilybe corrected and your Companywill give you whatever help you need.Please do not let ithappen again."The filed papers had not been shown toSelph,and nothing remotely resembling that warning hadbeen said to him;and if Wendel's intent had been merely tojog his memory,he would have used some other form or ablank sheet of paper.Significantly,he went so far as tospecify in his own handwriting in each case that the ruleand regulation Selph had violated was "#7."I infer thatRespondent used the form so that Selph's file would reflectwarnings of danger to his job which in fact had never beengiven.The difference between Selph'spersonnel filewithrespect to the period from August 10 to October 13 andwith respect to the period from October 14 to 16 is alsostriking.For the earlier period the sole adverse commentwas the memorandum dated October 9 to the effect that hewould not make a good foamer and would be given thebenefit of the doubt and be transferred to the warehouse.Notwithstanding the far from perfect work he had beenturning out and his causing the spray gun to gum up on anumber of occasions,Respondent never found it necessaryup to October 13 to document any incident with a record ofany type of"warning."In contrast,for October 14, 15, and16 records of three warnings for specific acts appear.Even more striking is the type of documentation that wasintroduced into Selph's file covering the period October 14to 16. The October 14 record of a fictitious verbal warningfor the oversize hole and the October 16 pretextual warningnotice for profanity go far to establish that Respondent hadembarked on a plan to get rid of Selph.The record of theOctober 15"warning"also supports that conclusion.Wendel admitted that the damage caused by Selph'sscalloping the tub"could be corrected relatively easy."Selph,Lockhart,and many other employees had beenmaking many more expensive errors, as witnessed by the200 units lined up in the warehouse at the end of Octoberawaiting corrective work,and the 22 additional units thathad to be scrapped.The employees responsible were notgiven"warnings"in the nature of discipline, such asSelph's.It is true that on October 15 Selph was doingunassigned work.However,it is significant that Wendel didnot mention that fact in his report. Apparently Respon-dent'splanthad not reached so smooth a stage oforganization that that factor would have loomed largeenough in Wendel'smind to warrant a formal record of adisciplinary warning;Wendel reported only the damagingof company property. That fact alone would not establishthat the "warning"was pretextual.However, in view of thepretextual pattern disclosed by the October 14 and October16 incidents and of the fact that the amount of damage wasrelatively slight, I find that the October 15 "warning"record sandwiched between them would not have been22The Employee's Handbook contains the following "You will be paidby check each Friday for work performed in the preceding week.... Ifyou voluntarilyterminate your employment with us, your final check will bedistributedon the Friday following the last week work wasperformed..." [Emphasis supplied I 264DECISIONSOF NATIONALLABOR RELATIONS BOARDmade but for Respondent's already formed intention to getrid of Selph.Still to be considered is the question of Respondent'smotivation in laying such pretextual foundation fordischargingSelph.Respondent concedes that it wasopposed to having a union, and the General Counsel hasproved that Selph made prounion statements to Williamsimmediately after the second or third meeting, which wouldmeanabout October 7 or 14, and that Lockhart exposed toBellSelph'sspecificunion activity in showing theemployees the wage rates in Respondent's unionized plants2 weeksor lessbefore Selph's discharge, which would meanOctober 8 or a few days later.Respondent points out that it refrained from terminatingSelph at the end of his probation in the face of its awarenessat that time of his support for the Union and contends thatthis negates any discriminatory motive. Respondent may ormay not have been aware then that Selph was prounion, orthat he was especially active, as disclosed to Bell byLockhart.However, the fact that an employee is onprobationdoesnot give an employer immunity todiscriminate against him. Bell could have formed anintention to get rid of Selph as early as October 8 withoutnecessarily following through until he could establish amore convincing foundation for a discharge than wasavailable at that time. The question is not as to whatRespondent did on October 8, 9, or 10, but as to thewarnings it claimed to have written on October 14, 15, and16.On those days Respondent knew that Selph had beenpropagandizing the employees with its own wage rates inunionized plants.I find that Respondent issued the warning for profanityand filed the first and second verbal warning notices inSelph's personnel file because he was promoting the Unionand in order to lay a pretextual foundation for hisdiscriminatory discharge.Notwithstanding that Selph, after posting the notice,sought in sincerity to find out whom he had offended, I findthat his purpose in posting the warning was neither tocaution other employees nor to apologize. He was, rather,protesting Respondent's unjust and discriminatory actionin issuingthewarning for profanity.While he madeunauthorized use of the bulletin board for this purpose, itcan be inferred from Bell's testimony that that was not theimportant thing in his mind. What Bell objected to was thatSelph was exposing an action of Respondent so patentlyunfair and discriminatory that all Selph had to do was todisplay it to the employees. Bell would have had the same,or even a stronger, objection if Selph, instead of makingunauthorized use of the bulletin board, had showed thewarning notice round in the lunchroom. It is unnecessary todecide whether Selph's action in posting the notice was aprotected concerted activity. He was not discharged forthat reason.23Belltestified that he considered it rankinsubordination. At the same time he testified that he andthe rest of themanagerialstaff considered Selph a veryagreeable person, and discussed that fact on October 21when it was decided to discharge him. While I have not23The discharge notice discloses that Selph'scartoning deficienciesplayed at best less of a role in his discharge than the two grindingincidentsIam omitting further discussion of those incidents beyondcredited that testimony, it does make plainthat Selph hadnot been insubordinate in the past-indeed,when Wendelgave him the warning notice he asked if Wendelobjected tohis talking to Bell aboutit.The factis that Bell had decidedto discharge Selph before the notice was posted; he wasmerely awaiting an opportune pretext and seized upon theposting for that purpose. Selph's unauthorized use of thebulletinboard was not such flagrant misconduct inRespondent's eyes,if it was misconduct at all,as necessarilyto call for his discharge.DistinguishKlateHolt Company,161 NLRB 1606.I find that Respondent discharged Selphbecause he had engaged in unionactivity,and thatRespondenttherebyviolated Section 8(a)(1) and (3) of theAct.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEI find that the activities of Respondent set forth above insection III, occurring in connection with its operationsdescribed in section I, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.V. THE REMEDYIn order to effectuate the policies of the Act, I find that itisnecessary that Respondent be ordered to cease and desistfrom the unfair labor practices found and from like orrelated invasions of the employees' Section 7 rights, and totake certain affirmative action.While the present record does not warrant the conclusionthat literature distribution in any nonwork area wouldconstitute a fire hazard, the order which I am recommend-ing shall not be deemed to prevent Respondent from,promulgating a nondiscriminatory rule prohibiting suchdistribution in designated areas where it actually wouldconstitute such a hazard. In that event, however, the ruleand notices announcing it shall state expressly that it doesnot apply in other nonwork areas.The presence of the adverse notations and warnings inthepersonnel records of Robert Selph constitutes aconstant `threat that he may suffer some disadvantage in thefuture from those warnings or notations. In order to ensure,and to give him and other employeesassurance, that thiswill not occur, Respondent shall be required to expungefrom its records the copy of the written warning noticeissued on October 19, 1970, and the records which havebeen filed that verbal warnings were given him on October14 and 15, 1970, as' well as of all notations with respectthereto.Iam also recommending that Respondent' reinstateRobert Selph to his former job or, if that job no longerexists,toa substantially equivalent position,withoutprejudice to his seniority and other rights and privileges,and that he be made whole for any loss of earnings sufferedby reason of the discrimination against him. The amount ofrecalling that cartomng was only part of Selph's warehousejob, and he hadbeen on the job only a few days. UNIVERSAL RUNDLE CORPORATION265backpay shall be a sum of money equal to the amount thathe normally would have earned as wages from the date ofthediscriminationagainsthim to the date of hisreinstatement or offer of reinstatement, less his net earningsduring said period, the backpay to be computed on aquarterly basis in the manner established by the Board in F.W.Woolworth Company,90 NLRB 289, 291-294; and itshall include interest at the rate of 6 percent per annum, tobe computed in the manner set forth inIsis Plumbing &HeatingCo.,138NLRB 716. Respondent shall alsopreserve and make available to the Board and its agents forexamination and copying payroll and other recordsnecessary for computation of the backpay.Upon the basis of the foregoing findings of fact and ofthe entire record in this case, I make the following:CONCLUSIONS OF LAW1.Respondent,UniversalRundleCorporation, isengaged in commerce within the meaning of Section 2(6)and (7) of the Act.2.Respondent is, and at all times material has been, anemployer within the meaning of Section 2(2) of the Act.3.International, Brotherhood of Pottery and AlliedWorkers, AFL-CIO-CLC, is a labor organization withinthe meaning of Section 2(5) of the Act.4.By discriminatorily issuing a warning notice to, andby discharging, Robert Selph Respondent has engaged inunfair labor practices within the meaning of Section 8(a)(3)of the Act.5.By interfering with, restraining, and coercing em-ployees in the exercise of rights guaranteed in Section 7 ofthe Act, Respondent has engaged in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.6.The unfair labor practices described above are unfairlabor practices affecting commerce within the meaning ofSection 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended: 24ORDERRespondent,Universal Rundle Corporation,its officers,agents, successors,and assigns,shall:1.Cease and desist from:(a) Issuing warnings to employees based on conductnormally tolerated, or discharging them,or otherwisediscriminating against them because of membership in, oractivitieson behalf of, International Brotherhood ofPottery and Allied Workers,AFL-CIO-CLC, orany otherlabor organization.(b)Prohibitingemployees from distributing unionliterature during their nonworking time in nonwork areas,or promulgating or maintaining any rule or regulation24 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulationsof the National Labor Relations Board, thefindings,conclusions,and recommended Order herein shall, as provided inSec. 102 48 of the Rules and Regulations, automatically become thefindings,conclusions,decision,and order of the Board,and all objectionsthereto shall be deemed waived for all purposes.25 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted bycontaining such prohibition, except under conditions setforth in section V of this Decision entitled "The Remedy."(c)In any like or related manner interfering with,restraining, or coercing employees in the exercise of rightsunder Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act:(a)Offer immediate and full reinstatement to RobertSelph to his former job or, if that job no longer exists, to asubstantially equivalent position, without prejudice to hisseniority or other rights and privileges.(b)Make Robert Selph whole for any loss of earnings hemay have suffered as a result of the discrimination againsthim in the manner described in section V of this Decisionentitled "The Remedy."(c)Preserve and, upon request, make available to theBoard and its agents, for examination and copying, allpayroll records, work records, timecards, and all other datanecessary to analyze and compute the backpay required bythis recommended Order.(d) Notify Robert Selph if presently serving in the ArmedForces of the United States of his right to full reinstatementupon application in accordance with the Selective ServiceAct and the Universal Military Training and Service Act, asamended, after discharge from the Armed Forces.(e)Expunge from the personnel record of Robert Selphand from all other records of Respondent the warningissued to him on October 16, 1970, and all notationsreferring thereto.(f)Expunge from the personnel records of Robert Selphand from all other records of Respondent all notationsstating that verbal warnings were issued to Robert Selph onOctober 14 and 15, 1970, for damaging company property.(g) Post at its office and plant in Corsicana, Texas, copiesof the attached notice marked "Appendix." 25 Copies of thenotice, on forms provided by the Regional Director forRegion 16, shall, after being signed by a representative ofRespondent, be posted immediately upon receipt thereofand be maintained by it for 60 consecutive days thereafter,in conspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken to ensure that said notices are not altered, defaced,or covered by any othermaterial.(h)Notify said Regional Director for Region 16, inwriting, within 20 days from the date of the receipt of thisDecision,what steps Respondent has taken to complyherewith 26IT IS FURTHER ORDERED that the allegation of thecomplaint that Respondent orally promulgated a no-solicitation rule prohibiting its employees from solicitingunionmembership and support on company propertyduring its employees' working and nonworking time bedismissed.Order of the National Labor Relations Board" shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board."26 In the event that this Recommended Order is adopted by the Boardafter exceptions have been filed,this provision shall be modified to read-"Notify said Regional Director for Region 16, in writing,within 20 daysfrom the date of this Order, what steps Respondent has taken to complyherewith."